Order, Supreme Court, Bronx County (Lawrence Tonetti, J.), entered on or about April 15, 1996, which granted defendant’s motion to suppress physical evidence, unanimously affirmed.
The hearing court’s conclusion that the police lacked probable cause to arrest defendant was based on its rejection of the testimony of the People’s witness, and we see no reason to disturb that credibility determination. Defendant’s failure to establish a privacy interest in the automobile from which the contraband was recovered is irrelevant, since there was no probable cause in the first instance to take from defendant’s person the keys that provided access to that vehicle (see, Wong Sun v United States, 371 US 471; People v Parris, 136 AD2d 882, Iv dismissed 71 NY2d 1031). Concur—Sullivan, J. P., Milonas, Tom and Andrias, JJ.